Title: To George Washington from Colonel John Lamb, 28 March 1779
From: Lamb, John
To: Washington, George


Sir
Southington [Conn.] 28th March 1779
I am favor’d with, Your Excellency’s Circular Letter, of the 4th Instant; which did not reach my Hands, ’till this Day; or I should have done myself the honor, of Answering it sooner.
As to the relative rank of myself, with respect, to the other Colonels of Artillery; I believe no dispute, can possibly arise, but between Colonel Crane, and me; What his pretentions are, I know not; But I beg leave to inform Your Excellency, that, I found my claim of seniority, on the Commission, I received from the Continental Congress, appointing me, a Captain of Artillery; which bears date 30th June 1775; And is, I conceive, one of the earliest, Commissions, granted by that respectable body, And by a Resolve of theirs, subsequent, thereto, it is determined (if I am not misinformd) that all Officers, in the Continental Army, shall Rank, agreable to the dates of their Commissions, receiv’d from Congress, and not from those granted by their respective States, though of an earlier date; On this ground, I mean to rest my claim, not doubting, but the Board of Officers, whom your Excellency may think proper to appoint, will do me strict justice.
In respect to the relative rank, of the Regiments of Artillery; I have always supposed that Colonel Harrisson’s, would rank the first, because it was ordered to be raised, before either of the others; As to the claim of Colonel Crane’s Regiment (as the first) I think it is not justly founded; being informed, that the principle, on which they ground their right, is that most of the Old Officers, that were in the Regiment, formerly Commanded by General Knox, are now in Crane’s; And that it is still the same Regiment, and has undergone, no other change, but, that of having another Officer, to Command it; On this principle, the Regiment, I have the honor of Commanding, may with equal propriety, claim the right of seniority; as many Officers, that were in General Knox’s Regiment, are in mine, also; It clearly appears to me, that, on the 31st December 1775 (the day on which the Men’s time of Inlistment, expired) that the Regiment, then under the Command of Genl Knox, was totally annihilated, and existed no longer, as a Regiment; This will more fully appear, from the Resolve of Congress, for raising three Regiments of Continental Artillery; in which nothing is mentioned, respecting, that Regiment; from which, it is evident, that, Congress, did not consider it, as a Regiment, after the date abovementioned; or some Proviso, would have appear’d in the Resolve, in regard to filling it up, by new Inlistments. On the whole, I am of opinion, that, as Colonel Crane’s Regiment, and mine, were both ordered to be raised, on the same Day, neither of them can claim priority; And that, the justest, and most eligible mode, to determine it, will be by Lot; which I shall readily consent to, should it meet your Excellency’s approbation.
I should wish to be possess’d, of a Copy, of Colo. Crane’s claim; and to be present, when the matter, is under the consideration of the board, if the Service will admit of it.
I have inclosed the Commission, on which I found my Right, to Lt Colo. Stevens (of my Regiment) who will produce it, to the Board of Officers, when they may think proper, to order it. I have the honor to be, with the greatest Respect, your Excellency’s Most Obedient Servant
John Lamb
